IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,529-01


                      EX PARTE JOSE ANDRES DE LA ROSA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-1838-93-D(1) IN THE 206TH DISTRICT COURT
                           FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to twelve years’ imprisonment. The Thirteenth Court of Appeals affirmed

his conviction. De La Rosa v. State, No. 13-94-00356-CR (Tex. App.—Corpus Christi Sept. 14,

1995) (not designated for publication).

        Applicant contends that he is entitled to time spent out of custody on an appeal bond. The

trial court made findings of fact and conclusions of law and recommended that we grant relief.

According to the trial court’s findings and conclusions, Applicant testified at an evidentiary hearing
                                                                                                   2

on June 10, 2016. The reporter’s record of that hearing was not, however, forwarded with the habeas

record.

          This application will be held in abeyance. The reporter’s record shall be forwarded to this

Court within 90 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: September 14, 2016
Do not publish